Citation Nr: 1145762	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia. 

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for PTSD claim encompasses other psychiatric diagnoses shown.  As the Court further noted, however, in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly, the scope of the claim to reopen a claim of service connection for PTSD and/or schizophrenia is limited to such diagnoses.  

The RO has adjudicated the claim pertaining to PTSD on a de novo basis.  The question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

The matter of service connection for a psychiatric disability, however characterized (to include PTSD), based on de novo review, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  An unappealed July 2001 rating decision denied the Veteran's claim of service connection for PTSD, based essentially on a finding that there was no diagnosis of PTSD based on a stressor event in-service.  

2.  Evidence received since the July 2001 rating decision shows diagnoses of PTSD related to the Veteran's service; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed August 1981 rating decision denied the Veteran's claim of service connection for a "nervous condition," to include schizophrenia, based essentially on finding that such was not related to service; an unappealed December 1999 rating decision declined to reopen the claim.  

4.  Evidence received since the December 1999 rating decision includes postservice treatment records showing the Veteran has a diagnosis of schizophrenia related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for schizophrenia; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  
2.  New and material evidence has been received and the claim of service connection for schizophrenia may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Inasmuch as this decision reopens the Veteran's claims of service connection for schizophrenia and PTSD, there is no reason to belabor the impact of the VCAA on these matters, since any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to his appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be reopened.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

An August 1975 rating decision denied the Veteran's claim of service connection for a nervous condition, to include schizophrenia, finding that such disability was not shown in (and was unrelated to) service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  Subsequent unappealed rating decisions, in August 1981 and in December 1999, continued the denial, finding that new and material evidence had not been submitted to reopen the Veteran's claim.  The December 1999 rating decision is the most recent final decision in the matter of service connection for schizophrenia.  

The December 1999 rating decision also denied the Veteran's claim of service connection for PTSD because there was no evidence that the Veteran had such disability.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  Most recently, a July 2001 rating decision continued the denial because there was no evidence that Veteran had PTSD.  

At the outset, it is noteworthy that the documents in the Veteran's claims file are not filed in chronological order (of receipt), significantly complicating the deciphering of the procedural and adjudicatory history in this matter, and rendering it quite difficult to make a determination as to whether new and material evidence has been received to reopen the Veteran's claims.  

Nonetheless, the Board has reviewed the record, with particular attention to the additional evidence received since the final December 1999 (regarding schizophrenia) and July 2001 (regarding PTSD) rating decisions.  After reviewing the record, the Board finds that the additional evidence received since the final rating decisions is new and material within the purview of 38 C.F.R. § 3.156(a).  

The evidence of record at the time of the December 1999 and July 2001 rating decisions included the Veteran's service treatment records (STRs), VA treatment records, and August and December 1998 VA psychiatric examination reports.  

The December 1999 rating decision continued to deny service connection for schizophrenia based on a finding that the evidence continued to not show that the Veteran's schizophrenia was manifested in, or is related to, his service.  Evidence received since the December 1999 rating decision includes, but is not limited to, VA treatment records, an October 2010 VA examination report, private treatment records from Hartgrove Hospital and Northwestern Hospital, and the statements and testimony of the Veteran.  The VA and private treatment records include statements that the Veteran was not the same person after active service and that he has suffered from psychiatric symptoms since service, and show diagnoses of schizophrenia and schizoaffective disorder.  

As the December 1999 rating decision denied the Veteran's claim for schizophrenia, in part, because such was not shown in and was unrelated to service, and evidence received since addresses the basis for the prior denial of the Veteran's claim, the evidence is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for schizophrenia.   

As the July 2001 rating decision denied the Veteran's claim of service connection for PTSD because there was no clinical diagnosis of such disability, and evidence received since shows diagnoses of PTSD, the evidence is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has been received, and that the Veteran's claim for PTSD may be reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.  

The appeal to reopen a claim of service connection for schizophrenia is granted.  


REMAND

As the claim of service connection for what is now characterized as a variously diagnosed psychiatric disability has been reopened, the analysis proceeds to de novo review of such claim.  

At the September 2011 Travel Board hearing, the Veteran testified that he continues to receive mental health treatment.  Specifically, he reported that he received treatment from the Blue Clinic (transcript, page 5).  In addition, he testified that he retired from the United States Postal Service (USPS) in approximately 1997 or 1998 because of his PTSD (transcript, page 2-4).  Records of such treatment are not associated with the claims file, and should be secured on remand.  

The Veteran is advised that where evidence (to include identifying information and releases for evidence) requested in connection with a claim for VA benefits  is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  

In addition, review of the Veteran's claims file found that he may have been awarded Social Security Administration (SSA) disability benefits.  Any medical records considered in connection with his claim for SSA benefits are constructively of record.  As such records are not associated with the claims file, and the record does not reflect an attempt by VA to secure them (and because based on the available record, the Board is unable to conclude that they would not be relevant), development for the SSA records is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

It also appears that the Veteran receives ongoing VA psychiatric treatment.  Because outstanding records of psychiatric treatment may bear on the matter at hand (and because VA treatment records are constructively of record), development to update the records associated with the claims file is necessary.  

On VA examination of the Veteran in October 2010, schizoaffective disorder was the sole Axis I diagnosis, and it was found to not be related to his military service.  It was noted that the criteria for PTSD were not met, and that "[t]here is no current diagnosis [of PTSD] in his [treatment] records."  However, as noted above, a review of the Veteran's claims file found a diagnosis of PTSD.  Specifically, a May 2007 Edward Hines, Jr. VA Hospital letter from D.L. notes the Veteran has Vietnam combat-related  PTSD.  Accordingly, the opinion offered on October 2010 examination was based, at least in part, on an inaccurate factual premise, and is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value); see Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  While the Board regrets additional delay, another examination to secure a medical nexus opinion is necessary.  

Finally, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing claims of service connection for PTSD.  75 Fed. Reg. 39,843 (July 13, 2010); see also 75 Fed. Reg. 41,092 (July 15, 2010) (correcting effective and applicability dates).  The applicability of the regulation revision must be considered.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the provider(s) of all psychiatric treatment or evaluation he has received (records of which are not already associated with the claims file) and to provide any releases necessary for VA to secure private records of such treatment or evaluation, specifically including treatment records from the Blue Clinic and from the USPS.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  If any provider does not respond to the RO's request, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.  

2. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it should be so noted for the record (with an explanation of the reason why they are unavailable).  The RO should review the records received from SSA, and arrange for any further development suggested by the information therein (e.g., if they identify any further pertinent treatment providers, secure the records of such treatment).  

3. The RO should obtain for association with the claims file updated (since February 2011) records of any VA treatment the Veteran may have received for PTSD and other variously diagnosed psychiatric disabilities.  

4. Thereafter, arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify each psychiatric disability found/shown by the record and as to each diagnosis provide a medical opinion responding to the following: Is it at least as likely as not (a 50 percent or better probability) that the diagnosed psychiatric disability is related to the Veteran's service?  The examiner must specifically indicate whether or not the Veteran has a diagnosis of PTSD based on a corroborated stressor event in service (discussing sufficiency of stressor to support such diagnosis and, if PTSD is diagnosed, outlining the constellation of symptoms that support the diagnosis).  The examiner must explain the rationale for all opinions and conclusions.  

5. Thereafter, the RO should adjudicate de novo the claim of service connection for a variously diagnosed psychiatric (considering the applicability of the July 2010 amendments to 38 C.F.R. § 3.304).  If it remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


